Exhibit 10.5

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

     This AMENDMENT NO. 1 (the “Amendment”) to the Rights Agreement (the
“Agreement”) entered into as of September 8, 2006, by and between SYNOVICS
PHARMACEUTICALS, INC., a Nevada corporation (the “Company”), and CONTINENTAL
STOCK TRANSFER & TRUST COMPANY (the “Rights Agent”), is entered into as of May
9, 2008.

RECITALS

     WHEREAS, Section 27 of the Agreement provides that the Company and the
Rights Agent shall, if the Company so directs, supplement or amend any provision
of the Agreement without the approval of any holders of the Rights, any such
supplement or amendment to be evidenced by a writing signed by the Company and
the Rights Agent;

     WHEREAS, the Company desires to enter into certain agreements with Maneesh
Pharmaceuticals Ltd., Svizera Holdings BV (“Svizera”) and their respective
Affiliates (collectively, “Maneesh”) pursuant to which Maneesh, through Svizera,
shall invest capital into the Company (the “Maneesh Investment”);

     WHEREAS, the Company desires to enter into certain agreements with
Harcharan Singh, 2133820 Ontario, Inc. (“Ontario”) and their respective
Affiliates (collectively, “Singh”) pursuant to which Singh, through Ontario,
shall invest capital into the Company (the “Singh Investment”);

      WHEREAS, in connection with the Maneesh Investment and Singh Investment,
Maneesh together with Ronald H. Lane, Ph.D. (“Lane”), RH Lane Limited
Partnership, Harcharan Singh, 2133820 Ontario, Inc., Maneesh Pharmaceuticals
Ltd., Svizera Holdings BV, Vinay Sapte, Axiom Capital Management LLC (“Axiom”)
and Indigo Securities LLC (“Indigo”) are parties to a Voting Agreement dated as
of the date hereof (the “Voting Agreement”).

     WHEREAS, the Company desires to amend the Agreement in the manner set forth
in this Amendment to provide that Maneesh, Singh and any of the other parties to
the Voting Agreement and their Affiliates or Associates will not, as a result of
the transactions described in Annex A hereto, be deemed an Acquiring Person
pursuant to the Agreement, and the Company’s Board of Directors has approved
such amendment; and

     WHEREAS, pursuant to Section 27 of the Agreement, the Company has delivered
to the Rights Agent a certificate signed by the President and Chief Executive
Officer of the Company certifying that the proposed amendment to the Agreement
is in compliance with the terms of Section 27 of the Agreement.

--------------------------------------------------------------------------------



AGREEMENT

     NOW, THEREFORE, in consideration of the benefits described in the Recitals
hereto and the mutual promises hereinafter set forth, the parties hereto agree
as follows:

1.      

Except as otherwise defined herein, capitalized terms used but not defined
herein shall have the respective meanings given to them in the Agreement.

  2.      

Section 1(a) of the Agreement is hereby amended and restated in its entirety as
follows:

“(a) “Acquiring Person” shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall become, at any time after the
date of this Rights Agreement (whether or not such status continues for any
period), the Beneficial Owner of shares of Common Stock representing 20% or more
of the Common Stock then outstanding, other than as a result of a Permitted
Offer, or any Person who or which, on the date hereof, together with all
Affiliates and Associates of such Person, owns in excess of 20% or more of the
Common Stock outstanding as of the date hereof, who or which becomes, at any
time after the date hereof (whether or not such status continues for any
period), the Beneficial Owner of additional shares of Common Stock representing
1% or more of the Common Stock then outstanding above that number of shares of
Common Stock of which such Person, together with all Affiliates and Associates
of such Person, was the Beneficial Owner on the date hereof, other than as a
result of a Permitted Offer. Notwithstanding the foregoing, (A) the term
"Acquiring Person" shall not include (i) the Company, any Subsidiary of the
Company, or any employee benefit plan of the Company or any Subsidiary of the
Company, or (ii) any Person, which together with all Affiliates and Associates
of such Person, shall become the Beneficial Owner of 20% or more of the then
outstanding Common Stock as a result of the acquisition of shares of Common
Stock directly from the Company following the date hereof (provided, however,
that if, after such acquisition, such Person, or an Affiliate or Associate of
such Person, becomes the Beneficial Owner of any additional shares of Common
Stock in an acquisition not made directly from the Company, then such Person
shall be deemed an Acquiring Person), or (iii) any Person, which together with
all Affiliates and Associates of such Person, owns in excess of 20% or more of
the Common Stock outstanding as of the date hereof, shall become the Beneficial
Owner of an additional 1% or more of the then outstanding Common Stock as a
result of the acquisition of shares of Common Stock directly from the Company
following the date hereof (provided, however, that if, after such acquisition,
such Person, or an Affiliate or Associate of such Person, becomes the Beneficial
Owner of any additional shares of Common Stock in an acquisition not made
directly from the Company, then such Person shall be deemed an Acquiring Person)
and (B) no Person shall be deemed to be an "Acquiring Person" either (X) as a
result of the acquisition of shares of Common Stock by the Company which, by
reducing the number of shares of Common Stock outstanding, increases the
proportional number of shares beneficially owned by such Person together with
all Affiliates and Associates of such Person; except that if (i) a Person would
become an Acquiring Person (but for the operation of this subclause (X)) as a
result of the acquisition of shares of Common Stock by the

--------------------------------------------------------------------------------



 

Company, and (ii) after such share acquisition by the Company, such Person, or
an Affiliate or Associate of such Person, becomes the Beneficial Owner of any
additional shares of Common Stock, then such Person shall be deemed an Acquiring
Person, or (Y) if (x) (i) such Person, or an Affiliate or Associate of such
Person inadvertently becomes the Beneficial Owner of 20% or more of the
outstanding Common Stock, (ii) within eight days thereafter such Person notifies
the Board of Directors that such Person did so inadvertently, and (iii) within
two days after such notification, such Person is the Beneficial Owner of less
than 20% of the outstanding Common Stock, or (y) (i) such Person, together with
all Affiliates and Associates of such Person, that owns in excess of 20% or more
of the Common Stock outstanding as of the date hereof, shall inadvertently
become the Beneficial Owner of an additional 1% or more of the then outstanding
Common Stock, (ii) within eight days thereafter such Person notifies the Board
of Directors that such Person did so inadvertently, and (iii) within two days
after such notification, such Person is the Beneficial Owner of less than that
number of share of Common Stock held as of the date hereof plus 1% of the then
outstanding Common Stock.

   

Notwithstanding the foregoing, neither Maneesh, Lane, Singh, Axiom, Indigo nor
any Affiliate or Associate thereof shall be deemed to be an Acquiring Person for
purposes of this Agreement, but only to the extent that Maneesh, Lane, Singh,
Axiom and Indigo and any of their Affiliates and Associates (i) Beneficially Own
shares of the Company’s Common Stock as of May 9, 2008 that have been publicly
disclosed pursuant to beneficial ownership reports under Section 13 of the
Exchange Act, (ii) acquire additional shares of the Company’s Common Stock in
the transactions described in Annex A hereto, (iii) Beneficially Own shares of
the Company’s Common Stock pursuant to or arising out of the Voting Agreement.
In the event that Maneesh, Lane, Singh, Axiom, Indigo or any Affiliate or
Associate thereof shall hold any additional shares of the Company’s Common Stock
other than as contemplated by the preceding sentence and such holdings, together
with all other holdings of the Company’s Common Stock shall exceed the
limitations set forth in the preceding paragraph, then Maneesh, Lane, Singh,
Axiom, Indigo or their respective Affiliates or Associates, as the case may be,
shall be deemed an Acquiring Person under this Agreement.

  3.     

This Amendment shall be deemed to be a contract made under the laws of the state
of Delaware and for all purposes shall be governed by and construed in
accordance with the laws of such state applicable to contracts to be made and
performed entirely within such state.

  4.     

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

  5.     

Except as otherwise expressly modified by this Amendment, all provisions of the
Agreement shall continue in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Rights
Agreement to be duly executed and attested, all as of the day and year first
written above.

ATTEST:     SYNOVICS PHARMACEUTICALS, INC.                          By:        
By:       Name:     
Name: Ronald H. Lane, Ph.D. 
    Title: Assistant Secretary     
Title:   Chairman of the Board of Directors, 
         
President, and Chief Executive
         
Officer 
                        ATTEST:      CONTINENTAL STOCK TRANSFER &           
TRUST COMPANY                                      By:         By:       Name: 
   
Name: 
    Title: Assistant Secretary     
Title: 


--------------------------------------------------------------------------------



ANNEX A

Notice of Election with respect to the Convertible Promissory Note of Kirk
Pharmaceuticals, LLC dated April 3, 2008 issued to Svizera Holdings BV.

Notice of Election with respect to the Convertible Promissory Note of Kirk
Pharmaceuticals, LLC dated April 3, 2008 issued to 2133820 Ontario, Inc.

Subscription Agreement of Svizera Holdings BV dated May 9, 2008.

Subscription Agreement of 2133820 Ontario, Inc. dated May 9, 2008.

Conversion of Ronald Lane’s $100,000 of deferred compensation into 200 shares of
Series C Preferred Stock and warrants to acquire 100,000 shares of common stock
of Synovics Pharmaceuticals, Inc.

Registration Rights Agreement, dated as of May 9, 2008, by and among Synovics
Pharmaceuticals, Inc., Axiom Capital Management, Inc. and the investors named
therein.

Side Letter dated May 9, 2008 between Synovics Pharmaceuticals Inc. and Svizera
Holdings BV.

Voting Agreement dated as of May 9, 2008 between Ronald H. Lane, Ph.D., RH Lane
Limited Partnership, Harcharan Singh, 2133820 Ontario, Inc., Maneesh
Pharmaceuticals Ltd., Svizera Holdings BV, Vinay Sapte, Axiom Capital Management
LLC and Indigo Securities LLC.

--------------------------------------------------------------------------------